Citation Nr: 0124338	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of right 
renal calculi with minimal strictures on the anterior 
urethra.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1943 to February 1946.

In March 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim for a compensable rating for his service-
connected right renal calculi.  He appealed the RO's decision 
to the Board of Veterans' Appeals (Board).  The Board 
remanded his case to the RO in September 2000 for further 
development and consideration.  And after completing the 
development requested, the RO continued to deny his claim and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates the 
veteran has not experienced a recurrence of his service-
connected right renal calculi for many years-since 1945, and 
the strictures of his anterior urethra are only minimal.

2.  The most persuasive medical evidence of record also 
indicates that his urethral pain and voiding dysfunction are 
not related to, or part and parcel of, his service-connected 
GU disability.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
the service-connected right renal calculi with minimal 
strictures of the anterior urethra.  38 U.S.C.A. §§ 5100, 
5102, 5103, and 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Codes 
7508, 7509 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with various 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
But where, as here, he is requesting a higher rating for a 
disability that was service connected several years ago, as 
opposed to appealing the rating that initially was assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  And this, in turn, means that VA does not have to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The veteran currently has a noncompensable, i.e., 0 percent, 
rating for his right renal calculi disability as judged by 
the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7508, for 
nephrolithiasis.  According to this code, the disability is 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  1) diet therapy, 2) 
drug therapy, or 3) invasive or non-invasive procedures more 
than two times per year-in which case a 30 percent rating 
should be assigned.  Id.

None of the medical evidence of record indicates the veteran 
has recurrent stone formation requiring one or more of the 
modalities of treatment alluded to above for a 30 percent 
rating for his genitourinary (GU) disability under Code 7508.  
Indeed, he acknowledged during his October 1998 VA 
compensation examination that he had not had any recurrence 
of kidney (renal) stones for many years-in fact, since 1945, 
and the examining VA physician later reiterated this in the 
diagnosis.  So the GU disability must be rated, instead, as 
hydronephrosis under Code 7509.  Code 7509 does not provide 
for a noncompensable, i.e., 0 percent, rating, 
but a 0 percent rating shall be assigned, nonetheless, when 
the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  And Code 7509 indicates that the minimum 
compensable rating of 10 percent should be assigned for 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent rating under this 
code requires evidence of frequent attacks of colic, 
requiring catheter drainage.  And a 30 percent rating is 
warranted if there are frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  If, 
however, the hydronephrosis is severe, then it should be 
rated as renal dysfunction under 38 C.F.R. § 4.115a-
considering such additional factors as the albumin, degree of 
hypertension, edema, lethargy, weakness, anorexia, weight 
loss, limitation of exertion, and the requirement of regular 
dialysis.  Id.

As alluded to earlier, the Board remanded this case to the RO 
in September 2000 to give the veteran an opportunity to 
identify and/or submit additional medical evidence supporting 
his claim-especially records of recent treatment that he may 
have received, and to obtain a medical opinion indicating 
whether it is at least as likely as not that the several 
small, minimal strictures noted on his anterior urethra 
(during a cystoscopy in 1971) are proximately due to or the 
result of his prostatic urethra while in service.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  
And if so, the VA physician providing the opinion also was 
requested to give an additional opinion indicating whether it 
is at least as likely as not that the veteran's current 
complaints of urethral pain and voiding dysfunction are 
proximately due to or the result of progression of these 
strictures.  These medical opinions were necessary because 
the veteran was alleging that his urethral pain and voiding 
dysfunction (which he and his doctors sometimes alternatively 
had described as a decreased urinary stream, dribbling, 
hesitancy, and poor emptying) were related to his 
prostatectomy in 1971-and in turn a residual of his scarred 
urethra caused by the surgical removal of his kidney stones 
while he was in service.  Furthermore, if in fact true, then 
his urethral strictures could be service connected, 
secondarily, and therefore rated as part and parcel of his 
underlying right renal calculi disability-with the 
additional benefit of possibly providing a legal basis for 
increasing his overall rating for the GU disability 
as a whole to a compensable level due to this associated 
impairment.

So to comply with the Board's remand requests, a VA physician 
reviewed the relevant medical and other evidence in the 
claims folder (c-file) and submitted an opinion concerning 
his impressions of the case in October 2000 and April 2001.  
He indicated that it is indeed just as likely as not that the 
several small minimal strictures on the anterior urethra (as 
shown on the cystoscopy in 1971) are proximately due to or 
the result of the manipulation of the prostatic urethra 
in service.  Consequently, the RO since has recharacterized 
the veteran's GU disability to encompass not only his right 
renal calculi, but also the minimal strictures on his 
anterior urethra.  See the most recent rating decision in May 
2001 recharacterizing the disability as inclusive of this, 
whereas it was not previously.  However, there still remains 
the equally dispositive issue of whether the veteran's 
complaints of urethral pain and voiding dysfunction also can 
be attributed to the progression of these strictures so as to 
possibly warrant a higher rating.  But unfortunately, the VA 
physician providing the additional medical opinion concerning 
this indicated that, while possible, this is not likely 
(doubtful).  And in explaining the basis of his medical 
opinion, the VA physician pointed out that the record is very 
ambiguous in that it states in 1971 the veteran had a 
suprapubic prostatectomy for benign prostatic hyperplasia 
(BPH) and that his doctors did a transurethral resection of 
the prostate because the urethra was scarred secondary to 
surgical removal.  But the VA physician went on to also note 
that, if the doctors had to do a suprapubic prostatectomy, 
they would not have done a transurethral prostatectomy also-
which is the reason for the ambiguity in the record since one 
of these is not true.  Thus, inasmuch as neither the 
complaint of urethral pain nor voiding dysfunction was 
etiologically associated with the underlying GU disability, 
they cannot in turn be rated as part and parcel of it.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  This 
also means the Board need not discuss the rating criteria 
pertaining to voiding dysfunction discussed at 38 C.F.R. 
§ 4.115a because they do not apply to the facts of this 
particular case.

In the judgment of the Board, the October 2000 and April 2001 
supplemental medical opinions of the VA physician against the 
claim are more probative than the somewhat-although not 
entirely, contrary opinion for the claim of the VA physician 
who earlier had examined the veteran for compensation 
purposes in October 1998.  That October 1998 VA examiner had 
causally related the prostatectomy in 1971 to the veteran's 
service-connected right renal calculi disability, suggesting 
that a higher rating might be warranted because of the 
need to provide additional compensation for the associated 
urethral pain and voiding dysfunction.  But as noted by the 
Board in the September 2000 remand, the October 1998 VA 
examiner apparently had relied on an inaccurate history 
provided by the veteran, himself, in the course of being 
examined and evaluated, or, at the very least, had failed to 
review the actual treatment records in his c-file concerning 
the 1971 prostatectomy.  So the resulting medical opinion 
provided, since it was not a fully informed one and was based 
on an inaccurate factual premise, is invalid on its face.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The other clinical findings that were noted during the 
remainder of the October 1998 VA compensation examination 
also do not provide a basis for assigning a compensable 
rating for the veteran's service-connected GU disability.  
There was no evidence of any gallbladder disease, aside from 
the fact that there had been no recurrence of the renal 
calculi since 1945.  And to the extent there had been a 
recurrence of the BPH since the surgical resection, it has 
not been attributed by competent medical opinion to the 
service-connected GU disability.  Rather, the majority of the 
veteran's then current complaints pertained to his 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD/arthritis) of the lumbosacral segment of his 
spine-which the VA examiner described as "rather severe" 
with resulting loss of function due to the associated pain.  
So that, too, cannot be considered when rating the severity 
of the veteran's GU disability.  See Mittleider, supra.

As for the remaining medical evidence of record, it also does 
not provide a basis for assigning a compensable rating for 
the service-connected GU disability, either.  Most of the 
records pertain to treatment for conditions other than the GU 
disability (e.g., prostate cancer, rectal fistula, decreased 
vision, decreased hearing, 
multiple-joint arthritis/degenerative joint disease, 
degenerative disc disease, bilateral upper extremity 
neuropathy manifested by weakness and numbness in the hands, 
etc.).  And even though a few of the records from the 
Woodland Clinic mention the recent problems with the urethral 
pain and voiding dysfunction, these collateral symptoms were 
not causally related by competent medical opinion to the 
service-connected GU disability at issue in this appeal.  
See, e.g., records of treatment the veteran received at the 
Woodland Clinic in March 1998, February 1999, September 2000, 
and October 2000.  See also the report of his aid and 
attendance medical evaluation at that facility in January 
2001 by Drs. William P. Cayless, M.D., and Jeff Stewart, M.D.

Lastly, in denying this claim for a higher rating for the GU 
disability, the Board is mindful of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This new law since has been codified, as 
amended, at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  It 
redefined VA's obligations with respect to the duty to assist 
and included an enhanced duty to notify a veteran of 
information and evidence necessary to substantiate his claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001).  It also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The VCAA 
is applicable to claims filed on or after the date of its 
enactment, November 9, 2000, or to claims that were filed 
before that date but which are not yet final.  VAOPGCPREC 11-
2000 (Nov. 27, 2000); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Ordinarily, this change in law during the pendency of the 
appeal might warrant remanding this case to the RO for 
consideration of the VCAA at that lower level, in the first 
instance, to avoid prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
But this is not necessary in this particular instance 
because, although the RO has not specifically adjudicated 
the claim in light of the VCAA, the RO already has complied 
with the spirit of it.  That is to say, all of the necessary 
preliminary development and consideration by the RO already 
has taken place, and the veteran has been given ample 
opportunity to identify and/or submit additional medical or 
other evidence to substantiate his allegations.  Following 
the Board's September 2000 remand, he cited additional 
medical evidence (from Drs. Cayless and Stewart at the 
Woodland Clinic) that needed to be obtained.  And the RO 
promptly obtained these doctor's records concerning him.  The 
RO also obtained the necessary medical nexus opinions that 
were requested in the Board's September 2000 remand, and the 
veteran since has indicated in a statement received in July 
2001 that no additional medical evidence is outstanding.  
Consequently, to remand this case to the RO for specific 
consideration 

of the VCAA would serve no useful purpose and, in fact, 
should be avoided in circumstances such as those at hand.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for a compensable rating for right renal calculi 
with minimal strictures on the anterior urethra is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

